Order filed, August 26, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00676-CV
                                 ____________

 THE UNIVERSITY OF TEXAS MEDICAL BRANCH (UTMB), Appellant

                                         V.

                          DEBBRA CLARKE, Appellee


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 12-CV-0906


                                      ORDER

      The reporter’s record in this case was due August 05, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Dale Lee and Donna McGuire, the court reporters, to file the
record in this appeal within 10 days of the date of this order.

                                   PER CURIAM